Joseph A. Tuana & Assoc., Inc. v Burns (2015 NY Slip Op 01705)





Joseph A. Tuana & Assoc., Inc. v Burns


2015 NY Slip Op 01705


Decided on February 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2015

Gonzalez, P.J., Acosta, Saxe, Manzanet-Daniels, Clark, JJ.


14228 652438/13

[*1] Joseph A. Tuana & Associates, Inc., Plaintiff-Appellant,
vRobert Burns, Defendant-Respondent.


Wasserman Grubin & Rogers, LLP, New York (Richard Wasserman of counsel), for appellant.
Withers Bergman LLP, New York (Chaya F. Weinberg-Brodt of counsel), for respondent.

Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered June 5, 2014, which granted defendant's motion to dismiss the complaint, unanimously affirmed, without costs.
The motion court correctly determined that plaintiff was an unlicensed home improvement contractor and therefore precluded, pursuant to Administrative Code of City of NY § 20-387 (a), from either enforcing the terms of its home improvement contract or seeking recovery under equitable principles, such as quantum
meruit or an account stated (JRF Bros. Realty, LLC v First Realty Bldrs., Inc., 51 AD3d 453, 454 [1st Dept 2008]; O'Mara Org. v Plehn, 179 AD2d 548 [1st Dept 1992]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2015
CLERK